DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-15, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberry et al. (U.S. Publication No.: 2016/0219192).
Regarding claim 1, Rosenberry discloses an apparatus (FIGS. 1-5) for operating an imaging device ((34), [0013, 0024]), comprising: a platform assembly (FIG. 2, (5)) supporting the apparatus on a surface and extending in a first plane ([0014-0017]); a first arm (FIGS. 1, 3, (23)/(25)) rotatable about an axis of rotation orthogonal to the first plane ([0019-0021, 0025]), the axis of rotation being disposed at the platform assembly (rotating about “rod” (7) of the “platform assembly” (5), [0019]); a second arm (FIGS. 1, 3, the lower section(s) of (24)) coupled to the first arm and extending in a second plane ([0023]); a carriage slidably coupled to (indicated below),

    PNG
    media_image1.png
    236
    481
    media_image1.png
    Greyscale

 the mount being tiltable in the second plane (a) “…filming a stationary person or object…”, [0002], b) “…as long as a user can be positioned on the top plate 6.”, [0014], c) “…to distribute a load, such as a user…”, [0017], d) “…angle between the telescoping portion 22 and the extension portion 23 can range from 0⁰ to about 180⁰…”, [0022]; thus, the mount inherently is tiltable in order to be able to film a person/user positioned on the top plate when the angle between the telescoping portion and extension portion is about 180⁰; otherwise, the object/user to be filmed will not be within the view of the camera lens); and at least one control system configured to control one or more of a rotation of the first arm, a sliding of the carriage, and a tilting of the mount ([0033-0036]).

Regarding claim 2, Rosenberry further discloses the apparatus of claim 1, the platform assembly further comprising a first plate (FIGS. 1, 2, (8)) supported on the surface and a second plate ((6)) coupled to the first plate by a shaft ((7)) disposed therebetween ([0014-0017]), wherein the first arm is rotatably coupled to the shaft (rotating about “rod” (7) of the “platform assembly” (5), [0019]).

Regarding claim 3, Rosenberry further discloses the apparatus of claim 1, wherein: the second arm is pivotably coupled to the first arm proximate a first end of the first arm (“…angle between the telescoping portion 22 and the extension portion 23 can range from 0⁰ to about 180⁰…”, [0022]); and a counterweight ((26)) is disposed proximate a second end of the first arm that is opposite the first end ([0025, 0026]).

Regarding claim 5, Rosenberry further discloses the apparatus of claim 1, wherein the at least one control system is remotely controllable (“…main systems control can also be connected to a user interface…connection may be wired, Bluetooth, radio frequency, WiFi…user interface can allow the user to communicate with the main systems control”, [0035]; [0033, 0034, 0036]).

Regarding claim 6, Rosenberry further discloses the apparatus of claim 1, wherein the at least one control system comprises one or more of: an arm rotation subsystem configured to control the rotation of the first arm; a height position subsystem configured to control the sliding of the carriage; and a tilt subsystem configured to control the tilting of the mount ([0033-0036]).

Regarding claim 7, Rosenberry further discloses the apparatus of claim 6, further comprising a camera control subsystem configured to control an operation of the image capture device (“…secondary controls can perform…adjust the intensity (lights)”, [0036]).

Regarding claim 8, Rosenberry further discloses the apparatus of claim 7, wherein: the at least one control system is programmable such that one or more subsystem of the subsystems performs at least one operation based on one or more of a user-programmed parameter, an external input, and an operational status of one or more subsystem of the subsystems (“…main systems control unit…that can control all the actions of the apparatus 1 input by a user…”, [0033]).

Regarding claim 9, Rosenberry discloses a system (FIGS. 1-5) for controlling an imaging device ((34), [0013, 0024]) and having a plurality of subsystems, comprising: an arm rotation subsystem configured to electronically control an orbiting of the imaging device about an axis of rotation ([0013, 0033, 0034, 0036]); a height position subsystem configured to control a height of the imaging device in a plane containing the imaging device and the axis of rotation (the system comprising telescoping segments (24), [0023]); and a tilt position subsystem configured to control a tilting of the imaging device about a tilting axis orthogonal to the plane containing the imaging device and the axis of rotation (a) “…filming a stationary person or object…”, [0002], b) “…as long as a user can be positioned on the top plate 6.”, [0014], c) “…to distribute a load, such as a user…”, [0017], d) “…angle between the telescoping portion 22 and the extension portion 23 can range from 0⁰ to about 180⁰…”, [0022]; thus, the mount indicated in claim 1 above inherently is tiltable in order to be able to film a person/user positioned on the top plate when the angle between the telescoping portion and extension portion is about 180⁰; otherwise, the object/user to be filmed will not be within the view of the camera lens); wherein, in operation, the imaging device is maintained in orientation so as to capture a portion of the axis of rotation, irrespective of the orbiting, height, and tilt of the imaging device (“…apparatus can allow a multimedia device 34 to generate and/or record images and video by rotating 360 degrees about a fixed position…”, [0013]).

Regarding claim 10, Rosenberry further discloses the system of claim 9, further comprising a camera control subsystem configured to control an operation of the image capture device (“…secondary controls can perform…adjust the intensity (lights)”, [0036]).

Regarding claim 11, Rosenberry further discloses the system of claim 10, wherein each subsystem of the plurality of subsystems is remotely controllable (a) arm rotation subsystem: “…main systems control can also be connected to a user interface…connection may be wired, Bluetooth, radio frequency, WiFi…user interface can allow the user to communicate with the main systems control”, [0035]; [0033, 0034, 0036]; b) height position subsystem: “…secondary controls may be connected to the main systems controls by at least one of Bluetooth, radio frequency, infrared, or other wireless communication…can perform…slide the multimedia device 34 up/down…”, [0036]; c) tilt position subsystem: “…secondary controls may be connected to the main systems controls by at least one of Bluetooth, radio frequency, infrared, or other wireless communication…can perform…pan the multimedia device 34 up/down…”, [0036]).

Regarding claim 12, Rosenberry further discloses the system of claim 9, wherein: the system is configured to receive signals from at least one subsystem of the plurality of subsystems so as to receive subsystem status information (feedback signals are inherent in properly controlling the rotation (e.g., in speed, time, braking) of the “recording assembly” (20), [0033-0036]); and the system is configured to send signals to at least one subsystem of the plurality of subsystems so as to control subsystem operation ([0033-0036]).

Regarding claim 13, Rosenberry further discloses the system of claim 9, further comprising a trigger/notification subsystem configured to initiate a function of one or more of the other subsystems in response to an external signal (“…main systems control unit…control all the actions of the apparatus 1 input by a user…”, [0033]; wherein the user input initiates the functions) and to provide a signal in response to a condition of one or more of the other subsystems and/or in response to an external condition (feedback signals are inherent in properly controlling the rotation (e.g., in speed, time, braking) of the “recording assembly” (20), [0033-0036]).

Regarding claim 14, Rosenberry further discloses the system of claim 9, wherein each subsystem of the plurality of subsystems is configured to provide a signal with respect to one or more operational statuses of said subsystem (feedback signals are inherent in properly controlling the rotation (e.g., in speed, time, braking) of the “recording assembly” (20), sliding the “multimedia device” (34) up/down, and panning the “multimedia device” (34) up/down [0033-0036]).

Regarding claim 15, Rosenberry further discloses the system of claim 9, further comprising a supervisory system configured to control and coordinate each subsystem of the plurality of subsystems (input by a user controls the main systems control and the secondary controls to control the rotation of the recording assembly, sliding of the multimedia device up/down, and panning of the multimedia device up/down, [0033-0036]) and to receive signals from each subsystem of the plurality of subsystems (feedback signals are inherent in properly executing the above controls, [0033-0036]).

Regarding claim 16, Rosenberry further discloses the system of claim 9, wherein: the plurality of subsystems is programmable such that one or more subsystem of the plurality of the subsystems performs at least one operation based on one or more of a user-programmed parameter, an external input, and an operational status of one or more subsystem of the plurality of subsystems (“…main systems control unit…that can control all the actions of the apparatus 1 input by a user…”, [0033]).

Regarding claim 17, Rosenberry further discloses the system of claim 9, wherein: the arm rotation subsystem comprises an orbital arm (FIGS. 1, 3, the lower section(s) of (24)) orbiting the axis of rotation (rotating about “rod” (7) of the “platform assembly” (5), [0019]); the height position subsystem comprises a carriage slidably coupled to the orbital arm (indicated below); and the tilt position subsystem comprises a mount pivotably coupled to the carriage (a) “…filming a stationary person or object…”, [0002], b) “…as long as a user can be positioned on the top plate 6.”, [0014], c) “…to distribute a load, such as a user…”, [0017], d) “…angle between the telescoping portion 22 and the extension portion 23 can range from 0⁰ to about 180⁰…”, [0022]; thus, the mount inherently is pivotable in order to be able to film a person/user positioned on the top plate when the angle between the telescoping portion and extension portion is about 180⁰; otherwise, the object/user to be filmed will not be within the view of the camera lens).

    PNG
    media_image2.png
    236
    481
    media_image2.png
    Greyscale


Regarding claim 18, Rosenberry further discloses the system of claim 17, further comprising: a platform assembly (FIG. 2, (5), [0014-0017]); and a rotating arm (FIGS. 1, 3, (23)/(25)) rotatably coupled to the platform assembly and having a first end coupled to an end of the orbital arm ([0019-0021, 0025]).

Regarding claim 19, Rosenberry further discloses the system of claim 18, further comprising a counterweight coupled to a second end of the rotating arm (FIGS. 1, 3, (26), [0025, 0026]).

Regarding claim 20, Rosenberry discloses an apparatus (FIGS. 1-5) for operating an imaging device ((34), [0013, 0024]), comprising: an orbiting arm (FIGS. 1, 3, the lower section(s) of (24)) orbiting about an area where an object to be imaged is placeable (“…as long as a user can be positioned on the top plate 6.”, [0014]; “…to distribute a load, such as a user…”, [0017]); a carriage disposed on the orbiting arm (indicated below) and movable at least in an elevation direction ([0023]); 

    PNG
    media_image3.png
    236
    500
    media_image3.png
    Greyscale

a mount coupled to the carriage and couplable to the imaging device (indicated above), the mount being tiltable in the plane of the orbiting arm (a) “…filming a stationary person or object…”, [0002], b) “…as long as a user can be positioned on the top plate 6.”, [0014], c) “…to distribute a load, such as a user…”, [0017], d) “…angle between the telescoping portion 22 and the extension portion 23 can range from 0⁰ to about 180⁰…”, [0022]; thus, the mount inherently is tiltable in order to be able to film a person/user positioned on the top plate when the angle between the telescoping portion and extension portion is about 180⁰; otherwise, the object/user to be filmed will not be within the view of the camera lens); and at least one control system configured to control a movement of one or more of the orbiting arm, the carriage, and the mount ([0033-0036]); wherein, in operation, the imaging device is maintained in orientation so as to capture the object to be imaged, irrespective of an orbital position, an elevation, and a tilt of the imaging device (“…apparatus can allow a multimedia device 34 to generate and/or record images and video by rotating 360 degrees about a fixed position…”, [0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberry et al. (U.S. Publication No.: 2016/0219192) as applied to claims 1-3, 5-15, and 16-20 above, and further in view of Zhu (CN 205806819).
Regarding claim 4:
	Rosenberry discloses the apparatus of claim 1.
	Rosenberry does not specifically disclose a first sheave disposed proximate a first end of the second arm; a second sheave disposed proximate a second end of the second arm; and a belt movably mounted on the first and second sheave and coupled to the mount.
	Zhu teaches an electronic slide rail (FIGS. 1-3), comprising: a first sheave (FIGS. 2a, 3b, one of the (4)) disposed proximate a first end of an arm ([0037]); a second sheave (FIGS. 2a, 3b, the other one of the (4)) disposed proximate a second end of the arm ([0037]); and a belt ((5)) movably mounted on the first and second sheave ([0037]) and coupled to the mount (FIG. 2a, (8), [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Zhu’s with the apparatus taught by Rosenberry for the purpose providing an electronic sliding rail that is compact, portable, and low in cost (Zhu: [0003, 0014]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (CN 110035220) discloses a remotely controllable photography apparatus/system comprising a rotatable and tiltable camera mount attached to a carriage slidably mounted on an arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852